DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 19-28 and 31-33 are cancelled. Claim 50 is newly added. Claims 1, 29 and 46 are independent claims. Claim 18 is withdrawn. Claims 1-17, 29-30 and 34-50 are currently examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-12, 15-17, 29, 34-39, 42-44, 46 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aihara et al (US 20060073349 A1, “Aihara”) in view of Sun et al (US 20150024155 A1, “Sun”) and Yamashita et al (US 20150283791 A1, “Yamashita”).
Regarding claim 1, Aihara (entire document) teaches a component (base) configured for use with a semiconductor processing reactor (apparatus), the component (base) comprising a ceramic insulating substrate (a ceramic insulating body 12) (figs 1A, 2E, 3E, 4A, 5A and 6, 0011-0014, 0022, 0024-0025, 0035, 0043, 0052, 0069, 0071, 0083-0085, 0099, 0100 and claim 11); and an outer layer (yttria sintered body 13) adhered to the ceramic insulating substrate (sintered body 12) (figs 1A, 2E, 3E, 4A, 5A and 6, 0011-0014, 0022, 0024-0025, 0035, 0043, 0052, 0069, 0071, 0083-0085, 0099, 0100 and claim 11), the outer layer (body 13 having a planar surface) having a thickness of about 0.3 to about 0.5 mm (0032 and claim 11), within the instantly claimed thickness range of at least 50 µm, an average grain size about 10 µm or less (0034), overlapping the instantly claimed average grain size range of at most 100 µm and at least 500 nm (0.5 µm), and a composition comprising about 90 weight % or greater of a rare earth compound of total weight of the layer (0033), within the instantly claimed weight range of at least 15%. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Aihara further teaches that since the film/layer is porous, the corrosion resistance is insufficient (0009), e.g., the corrosion resistance layer/film having porosity is not desired, but does not explicitly teach a specific porosity value of the layer/body. However it is known in the art that a protective layer (outer layer) having a porosity of less than 1% for example a porosity of zero or close to zero is used to provide an improved erosion/corrosion resistance used in a processing reactor as taught by Sun (0016-0017, 0051, 0069-0071 and claim 7). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify Aihara by having porosity as low as possible for example zero or close to zero as suggested by Sun in order to provide an improved erosion resistance and reduce maintenance and manufacturing cost Sun (0016-0017, 0051, 0069-0071 and claim 7). 
Aihara/Sun does not explicitly teach that an L* value of at least 90 as measured on a planar surface of the white outer layer. However it is known in the art that a component  has a white color with an L* value of 86 to 94 as taught by Yamashita (0022, 0026, 0027 and 0035, claims 5 and 18). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify Aihara/Sun to employ an L* value as up to 94 (at least 90) as suggested by Yamashita in order to provide a composite member having excellent in impact resistance and prevent deteriorate of the composite (Yamashita 0018, 0027 and 0028).
prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 4, Aihara/Sun/Yamashita teaches that the ceramic insulating substrate is alumina (aluminum oxide) (Aihara 0011-0014 and 0022; Sun 0022 and 0064).
Regarding claims 5 and 6, Aihara/Sun/Yamashita teaches that the rare earth compound is yttria (yttrium oxide Y2O3) (Aihara 0011-0014, 0022 and 0033; Sun 0052 and 0097).
Regarding claim 7, Aihara/Sun/Yamashita teaches that the outer layer (body 13 having a planar surface) having the thickness of about 0.3 to about 0.5 mm (Aihara 0032 and claim 11), within the instantly claimed thickness range of at least 100 µm, the porosity of zero or close to zero (Sun 0016-0017, 0051, 0069-0071 and claim 7), within the instantly claimed porosity range of at most 0.5%, and the average grain size about 10 µm or less (Aihara 0034), overlapping the instantly claimed range of at most 50 µm and at least 1 µm. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 8, Aihara/Sun/Yamashita teaches that the white outer layer further comprises a sintering aid (a reinforcing agent or a sintering additive) added to the rare-earth compound, and the added sintering aid is in the range of 10 weight % or prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 9, Aihara/Sun/Yamashita teaches that the white outer layer further comprises a sintering aid (a reinforcing agent or a sintering additive) added to the rare-earth compound in the range of 1 weight % or less (the yttria content about 99 weight % or greater, (1-99% or greater) = 1% or less) (Aihara 0033), overlapping the instantly claimed range of from about 0.5% to about 5%. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 10, Aihara/Sun/Yamashita teaches that the sintering aid is zirconia (ZrO2) (Aihara 0033).
Regarding claim 11, Aihara/Sun/Yamashita teaches that the sintering aid is zirconia, and the rare-earth compound in the range of 1 weight % or less (the yttria/rare-earth compound content about 99 weight % or greater, zirconia about (1-99% or greater) = 1% or less) (Aihara 0033), overlapping the instantly claimed range of from about 0.5% to about 5%. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).

Regarding claim 15, Aihara/Sun/Yamashita teaches that an interposing layer comprises conducting material (Aihara 0005 and 0046).
Regarding claim 16, Aihara/Sun/Yamashita teaches that an apparatus for processing semiconductor substrates/wafers/chips comprises a reactor and the component (Aihara 0028, 0047, 0061, 0101, 0111; Sun abstract, 0017, 0049, 0051, 0073, claim 1).
Regarding claim 17, Aihara/Sun/Yamashita teaches that the reactor is a plasma etch reactor configured for plasma etching (Aihara 0028, 0047, 0061, 0101, 0111; Sun abstract, 0017, 0049, 0051, 0073, claim 1), and the component is a lid configured for releasable engagement with the plasma etch reactor (Sun 0027-0028). Aihara/Sun/ Yamashita teaches the lid comprising the component as addressed above, therefore it is reasonably expected that the lid has a loss tangent of less than 1 x 10-4. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I. Also “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Regarding claim 29, Aihara (entire document) teaches a component (base) configured for use with a semiconductor processing reactor (apparatus), the component (base) comprising a ceramic insulating substrate (a ceramic insulating body 12) (figs 2) (0033). Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Aihara further teaches that the component comprise at least one intermediate layer for example rare earth oxide (YAG) (0039 and 0146); since the film/layer is porous, the corrosion resistance is insufficient (0009), e.g., the corrosion resistance layer/film having porosity is not desired, but does not explicitly teach a specific porosity of the layer/body. However it is known in the art that a protective layer (outer layer) 
Aihara/Sun does not explicitly teach that an L* value of at least 90 as measured on a planar surface of the white outer layer. However it is known in the art that a component  has a white color with an L* value of 86 to 94 as taught by Yamashita (0022, 0026, 0027 and 0035, claims 5 and 18). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify Aihara/Sun to employ an L* value as up to 94 (at least 90) as suggested by Yamashita in order to prevent deteriorate of the component (Yamashita 0027).
Regarding claim 34, Aihara/Sun/Yamashita teaches that an interposing layer made of a refractory material comprising tungsten is layered between the ceramic insulating substrate and the white corrosion-resistance outer layer (Aihara 0046), meeting the claim.
Regarding claim 35, Aihara/Sun/Yamashita teaches the interposing layer comprising aluminum oxide (insulating material) (Aihara 0039), meeting the claim.

Regarding claims 37 and 41, Aihara/Sun/Yamashita teaches that the at least one interposing layer is adhered to both the white outer layer (comprising rare earth compound) and the ceramic insulating substrate (Aihara figs 1A, 2E, 3E, 4A, 5A and 6, 0011-0014, 0022, 0024-0025, 0035, 0043, 0052, 0069, 0071, 0083-0085, 0099, 0100 and claim 11); it is reasonably expected that the white outer layer has an adhesion strength of at least 20 MPa. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Regarding claim 38, Aihara/Sun/Yamashita teaches that the at least one interposing layer heating element 35 is embedded in the ceramic insulating substrate; the material of the heating element is made of the same material as electrostatic electrode 15 comprising tungsten (Aihara 0046, 0100-0101), same material of interposing layer as disclosed in the instant PGPUB US 2017/0250057 A1 (for example [0036], [0069], [0085], [0176], [0180]); it is reasonably expected that the at least one interposing layer has a sheet resistivity of at most 10 Megaohm-cm. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are  inseparable. Therefore, if the prior art teaches the identical chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Regarding claim 39, Aihara/Sun/Yamashita teaches that the at least one interposing layer is adhered to both the white outer layer (comprising rare earth compound) and the ceramic insulating substrate (Aihara figs 1A, 2E, 3E, 4A, 5A and 6, 0011-0014, 0022, 0024-0025, 0035, 0043, 0052, 0069, 0071, 0083-0085, 0099, 0100 and claim 11); it is reasonably expected that a difference between a coefficient of thermal expansion of the at least one interposing layer and coefficients of thermal expansion for the ceramic insulating substrate and the white outer layer is at most 4x10-6/K. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Regarding claim 42, Aihara/Sun/Yamashita teaches the substrate can be made of alumina and Y2O3 (trivalent rare earth oxide) (Sun 0054 and 0058-0060).
Regarding claim 43, Aihara/Sun/Yamashita teaches the outer layer (body 13 having a planar surface) having a thickness of about 0.3 to about 0.5 mm (0032 and claim 11), within the instantly claimed range of from about 50 µm and to about 500 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
-4. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Regarding claim 46, Aihara (entire document) teaches a component (base) configured for use with a semiconductor processing reactor (apparatus), the component (base) comprising a ceramic insulating substrate (a ceramic insulating body 12 made of alumina (aluminum oxide)) (figs 1A, 2E, 3E, 4A, 5A and 6, 0011-0014, 0022, 0024-0025, 0035, 0043, 0052, 0069, 0071, 0083-0085, 0099, 0100 and claim 11); and an outer layer (yttria sintered body 13) adhered to the ceramic insulating substrate (sintered body 12) (figs 1A, 2E, 3E, 4A, 5A and 6, 0011-0014, 0022, 0024-0025, 0035, 0043, 0052, 0069, 0071, 0083-0085, 0099, 0100 and claim 11), the outer layer (body 13 having a planar surface) having a thickness of about 0.3 to about 0.5 mm (0032 and claim 11), overlapping the instantly claimed thickness of between 50 µm and 2 mm, an average grain size about 10 µm or less (0034), overlapping the instantly claimed range of at most 100 µm and at least 500 nm (0.5 µm), and a composition comprising about 90 weight % or greater of a rare earth compound of total weight of the layer (0033), within the instantly claimed thickness range of at least 15%, a sintering aid (a reinforcing agent or a sintering additive) added to the rare-earth compound, and the added sintering aid is in the range of 10 weight % or less (the yttria/rare-earth compound 2) about (1-90% or greater) = 10% or less) (0033). Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Aihara (0046, 0100-0101) further teaches an interposing layer heating element 35 is embedded in the ceramic insulating substrate; the material of the heating element is made of the same material as electrostatic electrode 15 comprising tungsten, same material of interposing layer as disclosed in the instant PGPUB US 2017/0250057 A1 (for example [0036], [0069], [0085], [0176], [0180]); it is reasonably expected that the at least one interposing layer has a sheet resistivity of at most 10 Megaohm-cm. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Aihara further teaches that since the film/layer is porous, the corrosion resistance is insufficient (0009), e.g., the corrosion resistance layer/film having porosity is not desired, but does not explicitly teach a specific porosity value of the layer/body (outer layer). However it is known in the art that a protective layer (outer layer) having a porosity of less than 1% for example a porosity of zero or close to zero is used to provide an improved erosion/corrosion resistance used in a processing reactor as taught by Sun (0016-0017, 0051, 0069-0071 and claim 7). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed 
Aihara/Sun does not explicitly teach that an L* value of at least 90 as measured on a planar surface of the white outer layer. However it is known in the art that a component  has a white color with an L* value of 86 to 94 as taught by Yamashita (0022, 0026, 0027 and 0035, claims 5 and 18). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify Aihara/Sun to employ an L* value as up to 94 (at least 90) as suggested by Yamashita in order to prevent deteriorate of the component (Yamashita 0027).
Regarding claim 50, Aihara/Sun/Yamashita the ceramic insulating substrate (a ceramic insulating body 12 made of alumina (aluminum oxide)) (Aihara figs 1A, 2E, 3E, 4A, 5A and 6, 0011-0014, 0022, 0024-0025, 0035, 0043, 0052, 0069, 0071, 0083-0085, 0099, 0100 and claim 11), and the rare earth compound is yttria (yttrium oxide (Aihara figs 1A, 2E, 3E, 4A, 5A and 6, 0011-0014, 0022, 0024-0025, 0035, 0043, 0052, 0069, 0071, 0083-0085, 0099, 0100 and claim 11),
Claims 13, 14, 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aihara/Sun/Yamashita as applied to claims 12 and 29 above, and further in view of Hamaya et al (US 20040110016 A1, “Hamaya”).
Regarding claims 13 and 14, Aihara/Sun/Yamashita further teaches the interposing layer may include trace amounts of ytterbium oxide (Yb2O3) (Sun 0021), but does not explicitly teach the layer consists essentially of a sintering aid added to the PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Furthermore, Hamaya (entire document) teaches a member, wherein the member comprises a layer including at least 80% by weight of a rare earth oxide for example at least 80% ytterbium oxide and at most 20 % zirconium oxide (sintering aid) (0023, 0087 and 0108). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify Aihara/Sun/ Yamashita per teaching of Hamaya in order to provide a durable member exhibiting excellent corrosion resistance (Hamaya 0013 and 0111).
Regarding claim 30, Aihara/Sun/Yamashita teaches the sintering aid comprising zirconia (ZrO2) as addressed above, and further teaches the interposing layer may include trace amounts of ytterbium oxide (Yb2O3) (Sun 0021), but does not explicitly teach the layer consisting essentially of a second sintering aid added to the ytterbium oxide in the range from about 300 ppm to about 20% by weight based upon total weight of the ytterbium oxide. It is well established that the transitional language “consisting essentially of” is construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Furthermore,  Hamaya (entire document) teaches a member, wherein the member comprises a layer including at least 80% by weight of a rare earth oxide for example at least 80% ytterbium oxide, and other oxides (sintering aid) for example including an oxide of Y, Al or Si, a mixture of these oxides or a complex oxide of these elements (0023-0030), apparently comprising a second sintering aid less than 20%. Therefore it would have been obvious that one of ordinary skill in the art In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 40, Aihara/Sun/Yamashita teaches the at least one interposing layer as addressed above, but does not explicitly teach a thickness of the at least one interposing layer is at most 2 mm, and an average grain size of the at least one interposing layer ranges from about 0.1 µm to about 30 µm. However Hamaya teaches Hamaya (entire document) teaches that a member comprises a layer having a thickness of 0.02 mm to 0.4 mm and in form of particles having an average particle sized of 10 to 70 µm (0057-0059 and 0090-0091). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify Aihara/Sun per teaching of Hamaya in order to provide a durable member exhibiting excellent corrosion resistance (Hamaya 0013 and 0111).
Claims 45 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aihara/Sun/Yamashita as applied to claim 1 above, and further in view of Nishiuchi et al (US 6326087 B1, “Nishiuchi”).
Regarding claims 45 and 48, Aihara/Sun/Yamashita teaches the component as addressed above, but does not explicitly teach that a carbon content of the component is less than 200 ppm. However Nishiuchi teaches a corrosion resistance member having a carbon content in a range of 50 ppm to 1000 ppm (claim 6). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I.
Claims 47 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aihara/Sun/Yamashita/Hamaya as applied to claims 13 and 30 above, and further in view Katsuda of et al (US 20020110709 A1, “Katsuda”).
Regarding claim 47 and 49, Aihara/Sun/Yamashita/Hamaya teaches the Ytterbium oxide, but does not explicitly teach a purity of at least 90 wt%. However the Ytterbium oxide having a purity of not lower than 99.9% is known/commercial available as taught by Katsuda (0165). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify Aihara/Sun/Yamashita/Hamaya per teaching of Katsuda in order to provide a member, which can prevent the contamination of semiconductor when the member is exposed to a corrosive gas (Katsuda 0002, 0010, 0077 and 0165). It is also well established that “the mere purity of a product, by itself, does not render the product nonobvious”. See MPEP 2144.04 VII.
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “A) There is no motivation to combine Yamashita with Aihara/Sun” have been fully considered but they are not persuasive. In response to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Yamashita (0022, 0026-0028) explicitly teaches that “…a composite plate shows a white color with a surface L* value in the range of 86 to 94 … although the composite plate is a thin plate-shaped composite plate excellent in impact resistance, the composite plate can be a ceramic composite plate having a white color highly suitable for an exterior component and capable of preventing deterioration of decorative value that is caused because the interior of the composite plate is visible … If the L* value is small, the color becomes dark, and the decorative value deteriorates …”; based on the factual teachings of Yamashita, it would have been obvious to one of ordinary skill in the art that the decorative value is a property of the composite plate; since the composite surface having a white color with L* value being 86 to 94 is capable of preventing deterioration of decorative value that is caused because the interior of the composite plate is visible, it would have been obvious to one of ordinary skill in the art that the composite having a white color with L* value being 86 to 94 is capable of preventing deterioration of the composite, specifically preventing deterioration of decorative value that is caused because the interior of the composite plate is visible. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed 
Applicant’s arguments that “B) The teachings of Yamashita are not transferable to Aihara/Sun” because “Aihara/Sun is directed to a component comprising a yttria outer layer … the composite plate of Yamashita is compositionally very different than the component of Aihara/Sun” have been fully considered but they are not persuasive. As applicant noted, that Aihara/Sun teaches a yttria outer layer, specifically a composition comprising at least 15% by weight of a rare earth compound based on total weight of the white outer layer as instantly claimed. It should be further noted that Yamashita also teaches that the composite plate comprises yttria-stabilized material (0035). Apparently the composite plate of Yamashita is not compositionally very different than the component of Aihara/Sun. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify Aihara/Sun to employ an L* value as up to 94 as suggested by Yamashita in order to prevent deteriorate of the component, for example prevent 
Applicant’s arguments that “C) Yamashita does not meet the requirements for analogous art” have been fully considered but they are not persuasive. In response to applicant's argument that Yamashita is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the prior art reference to Yamashita explicitly teaches that the ceramics composited plate has improved resistance to cracking (0014, 0018, 0042), and it is well-known that ceramics are excellent in corrosion resistance (0009); also the instant specification (PGPUB US 2017/0250057 A1) explicitly describes that the layer is substantially devoid of microcracks (0026, 0041, 0059, 0074, 0152, 0153). Yamashita is apparently in the field of applicant’s endeavor, thus Yamashita is analogous art to the instant application.
Applicant’s arguments about claims 13, 14, 30, 40 and 50 have been fully considered but they are not persuasive. it is noted that this claim is dependent upon amended independent claims 1 and 29, which are not allowable for the reasons discussed above. Thus, the dependent claims are also not allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUA QI/Primary Examiner, Art Unit 1714